By the Court, Ingraham, P. J.
The rule is too well settled, both in England and this country, to admit of any doubt of the right of the public prosecutor to use an accomplice as a witness. Chitty says, it was formerly held that though- an accomplice may be admitted as a witness, his testimony could only be left to the jury when corroborated; but it is now settled that such evidence may be left to the jury, and if they regard it sufficient, the prisoner may be convicted. (1 Chit. Cr. L., 604; 2 Campb., 132; 7 Term R., 609.)
So in this country it has been held, that new trials will be refused even when the verdict was obtained on such testimony uncorroborated. (1 Denio, 83; Whart. Cr. L., 784.)
But in this case the witness was not an accomplice. He was guilty of another offense, committed previous to that of which the prisoner was convicted. Such an objection is never sufficient to prevent his examination, though it may affect his credibility. This was conceded by Duer, J., in The People v. Whipple (9 Cow., 707), relied on by the prisoner’s counsel. Nor in such a case is any application necessary to the court, even if it be -conceded that it would be proper in the case of an accomplice.
The conviction must be affirmed.